DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether limitation “calculate a three-dimensional coordinate position of a target reflective prism in which the distance is measured by the TS functional part in laser positioning using the distance measuring laser light;” indicates that “a three-dimensional coordinate position” is calculated using measurements by distance measuring laser light or it is just calculation of the coordinates corresponding to some specific distance. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmann US 20080208417 A1 in view of Ohtomo US 20090241358 A1.
Regarding claims 7, 11 Buehlmann teaches

7. (New) A surveying device comprising:
a total station (12) functional part including and configured to function as a total station, [0033]
including an optical system of distance measuring laser light;[0033]
also teaches total station follows the prism 11 by means of optical system and calculates position of the prism 11 at any point[0033]
a processor or circuitry configured to:
calculate a three-dimensional coordinate position(working point calculation  )[0038] of a target reflective prism in which the distance is measured by the TS functional part in laser positioning using the distance measuring laser light; [0038]
and
calculate a height "H" of the target reflective prism from a ground surface or a floor surface, on a basis of the calculated three-dimensional coordinate position of the target reflective prism(working point calculation) and on a basis of a linear laser scanned point cloud[0033 with 0038] that is obtained in laser scanning.[0033]with [0038]
but does not teach
a horizontally rotating unit configured to rotate horizontally;
a total station (TS) functional part including a vertically rotating unit
the vertically rotating unit fixed to the horizontally rotating unit in a vertically rotatable manner and 
a laser scanner part fixed to the horizontally rotating unit and configured to perform laser scanning along a vertical plane containing an optical axis of the distance measuring laser light; and
Ohmoto teaches
a horizontally rotating unit configured to rotate horizontally;[0020]
a total station (TS) functional part including a vertically rotating unit[0020]
the vertically rotating unit fixed to the horizontally rotating unit in a vertically rotatable manner and [0020] and (fig. 1)
a laser scanner part fixed to the horizontally rotating unit and configured to perform laser scanning along a vertical plane containing an optical axis of the distance measuring laser light; and[0026 and(fig. 5) ]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Buehlmann with teaching by Ohmoto in order to follow the prism and calculate the position of the prism at any moment. 

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645